FRIEDMAN, Judge,
concurring and dissenting.
I respectfully dissent. The ultimate question with respect to the “special law” and “equal protection” issues is whether the General Assembly created a sub-class of counties of the second class A in order to grant a special privilege to Montgomery County or whether the General Assembly did so in order to meet the diverse needs of municipalities with airports located in counties having a population between 675,-000 and 800,000. Unlike the majority, I believe there are genuine issues of material fact in this regard, and, thus, I would deny summary judgment as to the “special law” and “equal protection” issues.1
Article III, Section 32 of the Pennsylvania Constitution states that the General Assembly shall pass no “special law” regulating the affairs of counties or townships. Our supreme court refers to Article III, Section 32 as the equal protection provision of the Pennsylvania Constitution. See DeFazio v. Civil Service Commission of Allegheny County, 562 Pa. 431, 756 A.2d 1103 (2000); Harristown Development Corp. v. Department of General Services, 532 Pa. 45, 614 A.2d 1128 (1992); and Kroger Co. v. O’Hara Township, 481 Pa. 101, 392 A.2d 266 (1978). “We have repeatedly held that the underlying purpose of [Article III, Section 32] is analogous to the equal protection clause of the federal constitution and that our analysis and interpretation of the clause should be guided by the same principles that apply in interpretation of federal equal protection.” DeFazio, 562 Pa. at 436, 756 A.2d at 1105.
The essence of the constitutional principle of equal protection under the law is that like persons in like circumstances will be treated similarly.2 How*323ever, it does not require that all persons under all circumstances enjoy identical protection under the law. The right to equal protection under the law does not absolutely prohibit the Commonwealth from classifying individuals for the purpose of receiving different treatment, and does not require equal treatment of people having different needs. The prohibition against treating people differently under the law does not preclude the Commonwealth from resorting to legislative classifications, provided that those classifications are reasonable rather than arbitrary and bear a reasonable relationship to the object of the legislation. In other words, a classification must rest upon some ground of difference which justifies the classification and have a fair and substantial relationship to the object of the legislation.
Id. at 436-37, 756 A.2d at 1106 (quoting Curtis v. Kline, 542 Pa. 249, 666 A.2d 265 (1995)) (emphasis added).
The legislation at issue here is section 2210 of The County Code (Code), Act of August 9, 1955, P.L. 323, added by section 4 of the Act of June 18, 1998, P.L. 619, 16 P.S. § 2210 (emphasis added), which provides:
No Federal or State money from the Aviation Restricted Revenue Account in the Motor License Fund or any other State money may be expended for airport operations or airport development in any county of the second class A having a population in excess of 675,000 persons without the approval of the municipality or municipalities wherein such airport is situated.
It is clear from the plain language of section 2210 of the Code that the General Assembly has created a sub-class of counties of the second class A. Our inquiry, then, is whether there is some ground of difference that justifies the sub-classification and has a fair and substantial relationship to the object of the legislation.3
The Department of Transportation (DOT) asserts in its brief that, in counties of the second class A with more than 675,-000 persons, the burdens and concerns incident to airport development are greater than, or different from, other counties of the second class A. (DOT’s brief at 10.) *324Whitpain Township asserts that the most heavily populated suburban counties need separate legislation because of local environmental concerns, traffic control, fire prevention, policing and other community interests. (Township’s brief at 17.) These are disputed allegations of fact, and I believe that this court should hear evidence relating to them.4 Certainly, the truth or falsity of these assertions is material to the outcome of this case. Thus, I do not believe that summary judgment is appropriate as to the “special law” and “equal protection” issues.5

. I agree with the majority that section 2210 of The County Code, Act of August 9, 1955, P.L. 323, added, by section 4 of the Act of June 18, 1998, P.L. 619, 16 P.S. § 2210, constitutes an improper delegation of legislative power. Therefore, like the majority, I would grant summary judgment on that issue.


. The majority transforms this concept into a principle of uniformity, i.e., the "uniform” treatment of counties within a defined class of counties. (Op. at 317, 318-19.) In doing so, the majority relies upon Appeal of Torbik, 548 Pa. 230, 241, 696 A.2d 1141, 1146 (1997) (emphasis added), in which our supreme court stated that a "special law is not uniforn throughout the state or applied to a class.” However, the issue in Torbilc was whether a tax law was special legislation under Article III, Section 32. Thus, the question for the court in Torbilc implicated Article VIII, Section 1 of the Pennsylvania Constitution, which states that "[a]ll taxes shall be uniform, upon the same class of subjects, within the territorial limits of the authority levying the tax, and *323shall be levied and collected under general laws." Pa. Const, art. VIII, § 1 (emphasis added). Because the case before us here does not implicate the uniformity clause of Article VIII, Section 1, I believe it is improper to discuss the "special law” issue in terms of uniformity.


. The majority states that uniformity of treatment within the class of counties of the second class A is the crux of the matter before us. (Op. at 317, 318-19.) However, after concluding that section 2210 of the Code does not provide for the uniform treatment of counties of the second class A, making it an impermissible “special law” under Torbik, the majority proceeds to consider whether there are manifest peculiarities that distinguish Montgomery County from the other counties in its class. (Op. at 318-19.) If the crux of the matter is whether there is uniform treatment within a defined class, and the majority has determined that there is not uniform treatment and that this is a special rather than a general law, then the majority should have ended its inquiry there.
I also note that, in examining uniformity of treatment within a defined class of counties, the majority states that a law’s special or general nature does not depend upon the size of the class. (Op. at 318.) However, the majority’s statement completely ignores classes that contain only one county. For example, the majority would hold that any law relating solely to Allegheny County, the only county of the second class, is a general law because the law is applied uniformly within the class. However, it is clear from Pennsylvania’s case law that legislation relating only to Allegheny County may be impermissible special legislation. See Allegheny County v. Monzo, 509 Pa. 26, 500 A.2d 1096 (1985).


. The majority does not agree that counties of the second class A having a population greater than 675,000 have different concerns or burdens with respect to airport development. (Op. at 319.) However, this is a finding of fact, and the parties have not been given an opportunity to present evidence on the matter. I would not deprive the parties of a chance to prove their case.


. The majority points out that, under 14 C.F.R. § 156.6(c), the Commonwealth may not relinquish state block grant control to municipalities unless there is a written agreement to that effect. (Op. at 319-20.) The majority then suggests that section 2210 of the Code violates 14 C.F.R. § 156.6(c), and, therefore, section 2210 of the Code does not promote a legitimate state interest. (Op. at 320.) However, until this court takes evidence in this case, we do not know if there is a written agreement or if section 2210 of the Code violates 14 C.F.R. § 156.6(c). Thus, I fail to see the significance of the majority’s discussion of the issue.